Order, Supreme Court, New York County, entered March 22, 1972, granting summary judgment, and judgment of said court entered thereon on March 24, 1972, unanimously reversed, on the law, summary judgment denied and the judgment vacated. Appellants shall recover of respondent $60 costs and disbursements of these appeals. Appeal from order, Supreme Court, New York County, entered on November 8, 1972, unanimously dismissed as academic, without costs and without disbursements. On the record we find that there are at least three triable issues which cannot be resolved on the conflicting affidavits. These issues are whether the notes in suit were transferred to the plaintiff as an agent to collect for the payee, which agency was revoked before suit was brought; whether the notes were altered; and whether the notes were replaced by subsequent notes which were paid. Concur'— Stevens, P. J., Kupferman, Lane, Steuer and Capozzoli, JJ.